Citation Nr: 1307664	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  07-06 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for varicose veins of the ankles, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus.




ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty for twenty years from August 1952 to August 1972.  The Veteran died in January 2011; the appellant is his surviving spouse.

In September 2011, the RO notified the appellant that her status as a substituted claimant had been recognized and approved.  A person eligible for substitution is defined as 'a living person who would be eligible to receive accrued benefits due to the claimant...'  See 38 U.S.C. § 5121A (West 2002 & Supp. 2012).  Accordingly, the appellant is substituted.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision that, in pertinent part, denied service connection for disability exhibited by the right leg being shorter (3/8-inch) than left; chronic obstructive pulmonary disease; varicose veins of the ankles; PTSD; residuals of head injury due to dream of mortar attack; prostatitis; erectile dysfunction; and hypertension.  The Veteran's correspondence has been accepted as a timely appealed.

In September 2010, the Board denied the claims for entitlement to service connection for a disability exhibited by the right leg being shorter (3/8-inch) than the left, for chronic obstructive pulmonary disease, for residuals of head injury due to dream of mortar attack and for prostatitis, claimed as due to exposure to herbicides.  In addition, the Board remanded the remaining claims for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for varicose veins of the ankles, to include as secondary to service-connected diabetes mellitus and erectile dysfunction and hypertension, both claimed as secondary to service-connected diabetes mellitus, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record does not reflect that the Veteran had PTSD, or any other acquired psychiatric disability, that is related to service.


CONCLUSION OF LAW

A psychiatric disorder, including PTSD,  was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in April 2005, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This letter also informed him of the types of evidence that would be considered to substantiate his claims and the information and evidence needed to sustain a claim for service connection.  A September 2006 letter met the notice requirements set out in Dingess.  This letter was provided after the initial AOJ decision was issued with regard to this claim; however, the deficiency in the timing of this notice was remedied by readjudication of the issues on appeal in subsequent supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Neither the Veteran nor his representative has alleged that notice has been less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Post-service medical records have been associated with the claims file. 
A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board remanded this case in September 2010 in order to provide the Veteran with a VA examination to determine whether he has PTSD related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Unfortunately, the Veteran died before the examination could be provided to him.  However, the Board notes that, for the following reasons, obtaining an opinion as to whether the Veteran had PTSD is not necessary.  In this case, there is no evidence in the claims file that the Veteran had been diagnosed with PTSD, or any other acquired psychiatric disorder.  While the Veteran reported flashbacks and nightmares, there are no treatment records showing that he has had any psychiatric treatment.  In this case, as the evidence of record fails to show that that Veteran has been diagnosed with any psychiatric disorder or undergone a mental status interview, psychological testing or other evaluation to assess his psychiatric status when alive; a VA opinion would not realistically provide any additional useful evidence.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.
Service connection - laws and regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  More recently, the Court has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that, during the pendency of the Veteran's appeal, the regulations governing service connection for PTSD claims have been amended. Prior to these amended regulations, to establish service connection for PTSD, there needed to be medical evidence diagnosing the disorder in accordance with VA regulation (i.e. DSM-IV), credible supporting evidence that the claimed in-service stressor actually occurred, and medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  Under the new regulations, if a Veteran's claimed stressor relates to a fear of hostile military or terrorist activity, then lay testimony may establish the occurrence of the claimed in-service stressor, absent clear and convincing evidence to the contrary.  This lay evidence is sufficient only if the claimed stressor is consistent with the places, types, and circumstances of the Veteran's active military service, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3) (2012).  See also VBA Training Letter No. 10-05 (July 16, 2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran claimed that he had PTSD as a result of service.  In May 2005, the Veteran reported that he was in various locations in Vietnam from 1969 to 1971, and that he was awarded an Air Medal for over 35 combat missions.  His Form DD 214 indicates that he served in Vietnam, and was awarded the Air Medal among other medals.  The Veteran reported many mortar attacks and numerous troops killed at various locations, and that his flight crew carried out hundreds of body bags.  He has reported symptoms of nightmares and flashbacks.  However, the medical evidence of record does not reflect that the Veteran had any diagnosed psychiatric disorder during service or at any point since his discharge.  The record contains VA and private medical records that show treatment for various medical issues beginning in the mid 1970's; however none of these records reflect treatment for or diagnosis of a psychiatric disability.  There is no record of a mental status interview, psychological testing, or any other evaluation that could be reviewed by a clinical expert to give a reasoned opinion regarding the Veteran's psychiatric status while alive.  Without evidence of a currently diagnosed disorder, there is no basis upon which to grant entitlement to service connection.  Brammer.



ORDER

Service connection for PTSD is denied.


REMAND

The Board remanded the issues of entitlement to service connection for hypertension, erectile dysfunction, and varicose veins of the ankles, all as secondary to service-connected diabetes mellitus, in order to provide him with a VA examination to determine whether these disorders were caused or aggravated by his diabetes mellitus.  The Veteran was provided with this examination in November 2010; however, with respect to the Veteran's claims for entitlement to service connection or hypertension and erectile dysfunction, the examiner provided an opinion with regard to whether these disabilities were caused by his diabetes mellitus, but did not provide an opinion as to whether his service-connected diabetes mellitus had aggravated his hypertension or erectile dysfunction.  In addition, the examiner did not address whether his varicose veins of the ankle were caused or aggravated by his service-connected diabetes mellitus, despite the fact that the remand instructions required this opinion.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

As such, the Veteran's claims folder should be returned to the VA examiner who provided the November 2010 VA examination, in order for him to provide an opinion as to whether the Veteran's service-connected diabetes mellitus has aggravated his hypertension or erectile dysfunction, and whether his varicose veins of the ankle were caused or aggravated by his service-connected diabetes mellitus.

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The Veteran's claims file should be provided to a VA examiner to review the record and provide an opinion as to whether the Veteran's hypertension, erectile dysfunction, or varicose veins of the ankles were aggravated by his service-connected diabetes mellitus.  

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed opinion or in an addendum.

The examiner should provide an opinion as to whether it was at least as likely as not (50 percent probability or more) that the Veteran's hypertension, erectile dysfunction, or varicose veins of the ankles were aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected diabetes mellitus.

If the Veteran's hypertension, erectile dysfunction, or varicose veins of the ankles were aggravated by his service-connected diabetes mellitus, the examiner should indicate the extent of such aggravation by identifying the baseline level of disability and the permanent, measurable increase in the severity of the disability due to the service-connected diabetes mellitus.  The examiner must provide reasons for each opinion. 

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


